Judgment, Supreme Court, Bronx County (Robert Sackett, J), rendered April 20, 2004, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the *317verdict was based on legally sufficient evidence. We also conclude that the verdict was not against the weight of the evidence. Defendant, who observed his friend fighting with the unarmed victim, went to his car and obtained a knife with which he repeatedly stabbed the victim in the back. Defendant’s intent to cause serious physical injury could be readily inferred from his actions (see People v Getch, 50 NY2d 456, 465 [1980]), and there was no evidence that he was so intoxicated as to be unable to form the requisite intent (see Penal Law § 15.25). We perceive no basis for reducing the sentence. Concur—Saxe, J.P., Sullivan, Nardelli, Gonzalez and Kavanagh, JJ.